





CITATION: R. v. Sidhu, 2011 ONCA 139



DATE: 20110222



DOCKET: C51753



COURT OF APPEAL FOR ONTARIO



Laskin, Feldman and Armstrong JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Hardeep Sidhu



Appellant



Richard A. Allman, for the appellant



Matthew Asma, for the respondent



Heard: February 18, 2011



On appeal from the sentence imposed
          January 14, 2010 by Justice Nancy S. Kastner of the Ontario Court of Justice.



APPEAL BOOK ENDORSEMENT



[1]

A one year term of imprisonment for this lengthy history of domestic
    violence was fully justified.  The public interest would not be served by
    refusing to re-incarcerate the appellant.

[2]

Leave to appeal sentence is granted but the sentence appeal is
    dismissed.


